Citation Nr: 1714310	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial disability rating for degenerative joint disease of the left knee, currently evaluated as noncompensable prior to August 2, 2013 and as 10 percent disabling from August 2, 2013.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to May 1981, with prior and subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a July 2009 decision, the Board denied the Veteran's claim for service connection for a left knee disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated and remanded the Board's July 2009 decision and implemented the provisions of an April 2011 Joint Motion for Remand (Joint Motion).  The Board remanded the claim in November 2011, for actions in compliance with the April 2011 Joint Motion.  While the case was on remand, the RO issued the August 2013 rating decision, which granted service connection for degenerative joint disease of the left knee with a noncompensable initial rating effective April 21, 2004; a 10 percent rating was assigned from August 2, 2013.

In November 2011, the Board referred the issue of whether new and material evidence to reopen a previously-denied claim of entitlement to service connection for a back disability to the Agency of Original Jurisdiction (AOJ) for appropriate action.  At that time, it was noted that the issue has been raised by the record but has not been adjudicated by the AOJ.  38 C.F.R. § 19.9(b) (2016).  The Board notes that the AOJ has not yet taken any action as to this issue and therefore, the issue is referred to the AOJ again for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In connection with the claim on appeal, the Veteran was afforded VA examinations in August 2004 and August 2013.  He contends that the VA examinations failed to address whether the Veteran's pain and flare-ups adequately.  Concerning this, he reported in a May 2014 notice of disagreement, that he had chronic knee pain in 2004 and pain during flare-ups (when standing or sitting long periods of time) in 2007.  In a July 2014 statement, he also reported his knee popped out and he had to use a knee brace to hold it in place when walking long time.  

To that effect, where functional loss is shown due to pain upon motion or other factors, that limitation must be considered in assigning a rating.  Loss of motion during flare-ups could also satisfy the loss of the motion necessary for a particular rating.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. (1997).  Pain itself does not rise to the level of functional loss contemplated by regulation, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell, 25 Vet. App. at 37.  The possible manifestations of functional loss are decreased or abnormal excursion, strength, speed, coordination, or endurance.  Id.

The August 2013 VA examination report shows that the Veteran complained of painful flare-ups that impacted his service-connected left knee disability.  He reported that increased activity would result in increased pain and knee swelling.  The examiner did not evaluate any additional functional loss in range of motion resulting from pain, flare-ups, weakness or fatigability.

Additionally, in his April 2016 substantive appeal, the Veteran reported that his left knee disability has increased in severity since the August 2013 VA examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Under these circumstances, a new VA examination is required to provide a current picture of the Veteran's service-connected left knee disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2016).

Regarding the knee claim, the Board notes that the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records dated from July 2016 to the present, from the VA Medical Center in Saginaw, Michigan, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA joints examination, by an examiner with the proper expertise, to determine the current severity of his service-connected left knee disability.  The examiner must review the claims file and all previous VA examination reports and must note that review in the report.  The examination report should show consideration of the Veteran's documented medical history and assertions.  All indicated tests, to include X-rays and range of motion evaluations, should be accomplished, and all clinical findings reported in detail.

(a) The examiner must express (as much as possible) the degree of functional loss that the Veteran had during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance.  The examiner must provide an estimate of the range of motion that remained during the flare-ups as far as performing the normal working movements of his left knee with normal excursion, strength, speed, coordination, and endurance.  If the examiner concludes that an estimate of the range of motion during flare-ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

(b) Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knee.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

